Case 1:17-cr-00611-AT Document 679 Filed 08/04/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _ 8/4/2020
-against-
ANTHONY BUSH, 17 Cr. 611-4 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

On August 4, 2020, Defendant moved for compassionate release pursuant to 28 U.S.C.
§ 3582(c). ECF No. 678. It is ORDERED that by August 11, 2020, the Government shall file a
response.

SO ORDERED.

Dated: August 4, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
